UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4352


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ESCOVIO RIOS, a/k/a Chavo,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.         Martin K.
Reidinger, District Judge. (2:12-cr-00025-MR-DLH-2)


Submitted:   January 27, 2015              Decided:   February 2, 2015


Before KING, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew B. Banzhoff, DEVEREUX & BANZHOFF, Asheville, North
Carolina, for Appellant.      Anne M. Tompkins, United States
Attorney, Richard Lee Edwards, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Escovio Rios appeals the 151-month sentence imposed by

the    district       court     following      his        conviction    by    a    jury    of

conspiracy to possess with intent to distribute at least fifty

grams     of      methamphetamine,             in        violation     of     21    U.S.C.

§§ 841(a)(1), 846 (2012).               On appeal, Rios contends that, under

Alleyne v. United States, 133 S. Ct. 2151 (2013), the district

court violated his Sixth Amendment right to a jury trial by

engaging in judicial factfinding to determine the drug quantity

for    which    he    was     responsible      in     establishing      the    applicable

Sentencing Guidelines range.              Finding no error, we affirm.

               Rios    did     not     raise       his    sentencing     claim     in     the

district court; thus, we review for plain error.                              See United

States v. Olano, 507 U.S. 725, 732 (1993) (detailing plain error

standard); see also Henderson v. United States, 133 S. Ct. 1121,

1126 (2013).          In Alleyne, the Supreme Court held “that any fact

that    increases      the     mandatory       minimum      is   an    element     [of    the

offense] that must be submitted to the jury.”                            133 S. Ct. at

2155 (internal quotation marks omitted).                      The Alleyne Court made

clear, however, that its holding did not infringe on district

courts’    otherwise         “broad     sentencing         discretion,       informed      by

judicial factfinding.”               Id. at 2163; see United States v. Smith,

751 F.3d 107, 117 (3d Cir. 2014) (“Alleyne did not curtail a



                                               2
sentencing court’s ability to find facts relevant in selecting a

sentence within the prescribed statutory range.”).

           We conclude that the district court did not violate

Rios’   Sixth   Amendment    right   to    a   jury    trial    by   engaging    in

judicial   factfinding      at   sentencing     that    did    not     affect   the

applicable   statutory   mandatory        minimum     and    maximum   sentences.

See 21 U.S.C. § 841(b)(1)(A)(viii) (2012) (providing applicable

mandatory minimum and maximum sentences).                   We therefore affirm

the district court’s judgment.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                         AFFIRMED




                                      3